El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Alfredo Muñoz Rodríguez tenía inscrito en el Registro de la Propiedad de Caguas un condominio de 75.937 cuer-das de terreno sobre una finca de 86.33 cuerdas de otra en el término municipal de San Lorenzo, siendo el otro con-dueño por 10.393 cuerdas Carlos Torres Yillafañe, cuyo de-recho no se halla inscrito. La inscripción a favor de Mu-ñoz Rodríguez fué practicada a virtud de una resolución de la Corte de Distrito de Iíumacao.
En 17 de noviembre de 1927, por escritura pública otor-gada ante el notario don J. A. Hernández Pérez, Alfredo Muñoz Rodríguez y Carlos Torres Yillafañe procedieron a *809dividir entre ellos la finca rústica a que se viene haciendo referencia; y presentada la primera- copia de esa escritura al Registro de la Propiedad de Caguas para inscripción de la finca que correspondió a Muñoz Rodríguez, el registrador denegó la inscripción por no hallarse inscrito el condominio de Torres Villafañe.
Contra esta nota denegatoria se ha promovido el pre-sente recurso, en el que han comparecido Alfredo Muñoz Rodríguez, como recurrente, y el Registrador de la Propie-dad de Caguas como recurrido.
En toda división de comunidad de bienes, hay una mu-tua enajenación de los derechos de los condueños sobre la parte de la finca o bienes que cada uno de ellos adquiere individual y específicamente. Por esa razón, parece necesa-rio para el registro de la propiedad que las participaciones indivisas se hallen inscritas, para cumplir así el requisito de la previa inscripción, que es una de las bases fundamen-tales del sistema hipotecario, y a lo que responde el artículo 20 de la Ley Plipotecaria cuyo primer párrafo dice:
“Art. 20. — Para inscribir o anotar los títulos en que se trans-fiera o grave el dominio o la posesión de bienes inmuebles o derechos reales deberá constar previamente inscrito o anotado el derecho de la persona que otorgue o en cuyo nombre- se haga la transmisión o gravamen.”
En el mismo artículo, párrafo quinto, se dispone que cuando el derecho no resulte inscrito a favor de persona alguna, el registrador tomará anotación preventiva, si el interesado lo pide.
Este último párrafo del artículo 20 demuestra claramente que la falta de previa inscripción no es siempre insubsana-ble, ya que la falta de inscripción no significa que el dere-cho no exista, sino que no se ha llenado el requisito de la Ley Hipotecaria, que puede llenarse, subsanando el defecto.
La falta de previa inscripción ha sido calificada de ma-neras diversas; unas veces como insubsanable, y otras como subsanable, dependiendo de las circunstancias del caso. En *810el presente tenemos una escritura, de la que aparece que en la finca de que se trata hay dos condueños, que son los que otorgan, si bien no aparece inscrita la participación de uno de ellos. La inscripción de la división en cuanto a Muñoz Rodríguez, que tiene su título en forma legal, no puede originar perjuicio; pero el título de división es indudable-mente defectuoso, por no aparecer del registro el derecho del otro condueño, que participa en la división, cuya divi-sión entraña una enajenación de derechos.
La falta o defecto en este caso no puede calificarse de no subsanable; y la inscripción puede y debe hacerse con el defecto subsanable de no hallarse inscrito el condominio de Carlos Torres Yillafañe. T en ese sentido se revoca la nota recurrida, y se ordena la inscripción con el dicho de-fecto.